DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 11-14rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the tip" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 is rejected due to their dependence upon claim 4.
Claim 5 recites the limitation "the base" in line 1.  There is insufficient antecedent basis for this limitation in the claim
Claim 11 recites the limitation "the pressure compensation chamber" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12-14 are rejected due to their dependence upon claim 11.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 10-12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,950,559 to de Kock.
Re-claim 1, de Kock discloses a valve for a shock absorber 1, the valve (such as figure 2 or 3A) comprises 5a housing at least partly insertable into a first chamber of the shock absorber, the housing is provided with a portion (such as element 5, see figure 2, a corresponding element is illustrated in figure 3A) forming a piston holder that extends along a central longitudinal axis of the first chamber, 10 a piston 3 is provided on the piston holder 5 and separates the inner volume of the first chamber into a second chamber (such as a lower chamber) and a third chamber (such as an upper chamber), the piston 3 comprises a primary fluid channel 26 that fluidly connects the second and third chambers to allow for a primary fluid 15flow between the second and third chambers, the piston holder 5 comprises a secondary fluid channel (such as 21 in figure 2, or hollowed out space of holder 5 in figure 3A) fluidly connecting the second and third chambers to provide for a secondary fluid flow between the second and third chambers through the secondary fluid channel, 20 the valve further comprises a spool (such as element 9 in figure 2, or elements 
Re-claim 2, the one or more radial ports 12/77 are provided at an end portion of the piston holder, the spool is provided with an inner fluid channel with a fluid inlet and a fluid outlet, the spool is configured such that the secondary fluid flow is routed through the inner fluid channel of the spool in use.  An end portion is subjective, particularly with regards to figure 3A.  In addition, the disclosure indicates that spool 9 extends down to radial port 12, see column 3 lines 27-32, in which it is disclosed that aperture 7 as part of spool 6 is either aligned with radial port or taken out of alignment.

Re-claim 7, as shown in figure 2, the inlet of the spool is provided through an end of the spool.
Re-claim 10, the actuator is a stepper motor, see column 3 lines 24-25.
Re-claim 11, the spool is connected to the actuator by a shaft (interpreted as the distal projection shown in figure 3A), a pressure compensation chamber 75 is provided around the shaft.
Re-claim 12, the spool and shaft are cylindrical, the diameter of the shaft is smaller than the diameter of the spool (see figures).
Re-claim 14, the pressure compensation chamber generates a balancing force upon the spool.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over de Kock in view of US 6,371,262 to Katou et al.

Katou et al. teach a piston holder plug 61 (see figure 9) that is provided with a substantially conical portion tip end that serves as a seating for a spring.  This provides lateral stability for the spring, thus keeping the spring seated in the proper position, and would have been useful for use with spring 71 in the apparatus of de Kock.  It would have been obvious to one of ordinary skill in the art to have provided the plug of de Kock with a substantially conical tip portion of the type taught by Katou et al. for holding in position the spring.
Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Murata et al., Furuya et al., Sawai, Kruckemeyer et al., Chen et al., Preukschat, Schneider and Shirai each teach a damper valve.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
February 16, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657